                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                    Case No. 17-03700 BLF (PR)
                                                      Plaintiff,
                                  12                                                    ORDER DENYING MOTION FOR
Northern District of California




                                                                                        EXTENSION OF TIME TO FILE
 United States District Court




                                  13            v.                                      SUR-REPLY
                                  14     IVERS, et al.,
                                  15                  Defendants.
                                  16                                                    (Docket No. 103)
                                  17

                                  18         Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against staff at the Humboldt County Correctional Facility (“HCCF”),
                                  20   for deliberate indifference to serious medical needs. The Court found the second amended
                                  21   complaint stated cognizable claims and ordered the matter served on Defendants. (Docket
                                  22   No. 18.) Defendants filed a summary judgment motion. (Docket No. 86.) Plaintiff filed
                                  23   an opposition, (Docket No. 98, 99), and Defendants filed a reply on November 17, 2019,
                                  24   (Docket No. 102). The Court stated in its Order of Service that Defendants’ summary
                                  25   judgment “shall be deemed submitted as of the date the reply brief is due.” (Docket No.
                                  26   18 at 6.) Accordingly, the matter was submitted upon the filing of Defendants’ reply.
                                  27

                                  28
                                   1             Three weeks later on December 8, 2019,1 Plaintiff filed a motion for an extension of
                                   2   time “to file a reply to Defendants’ Opposition to Plaintiff’s Opposition to Defendant’s
                                   3   Motion for Summary Judgment.” (Docket No. 103.) In other words, Plaintiff seeks to file
                                   4   a sur-reply.
                                   5             The Local Rules provide that once a reply is filed, “no additional memoranda,
                                   6   papers or letters may be filed without prior Court approval” except to file an objection to
                                   7   new evidence submitted in the reply or to bring to the Court’s attention a relevant judicial
                                   8   opinion published after the date the opposition or reply was filed. Civil L.R. 7-3(d)(1), (2).
                                   9   Plaintiff’s makes no argument in his motion that he intends to file a sur-reply under either
                                  10   of these exceptions. Furthermore, the Local Rule 7-3(d) states that an objection to reply
                                  11   evidence must be filed and served not more than 10 days after the reply was filed.2
                                  12   Plaintiff’s motion for an extension of time to file a sur-reply was filed well after the time to
Northern District of California
 United States District Court




                                  13   do so had expired. Accordingly, the motion for an extension of time to file a sur-reply is
                                  14   DENIED as untimely and for lack of merit.
                                  15             This order terminates Docket No. 103.
                                  16             IT IS SO ORDERED.
                                  17   Dated: _December 18, 2019_                                      ________________________
                                                                                                       BETH LABSON FREEMAN
                                  18
                                                                                                       United States District Judge
                                  19

                                  20

                                  21
                                       Order Denying M. for EOT to file Sur-reply
                                       P:\PRO-SE\BLF\CR.17\03700Silverman_deny.eot.surreply.docx
                                  22

                                  23
                                       1
                                  24    December 8, 2019 is the date of Plaintiff’s signature on the motion for extension of time.
                                       (Docket No. 103 at 1.)
                                  25   2
                                         Local Rule 7-3(d)(1) states the objection must be filed and served not more than 7 days
                                  26   after the reply was filed but may be extended by 3 days if the reply was not filed and
                                       served through the ECF system. Plaintiff is pro se and not subject to the ECF filing
                                  27   requirements and is therefore entitled to the additional 3 days.

                                  28                                                               2
